Citation Nr: 1135011	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a decision dated June 2009, the Board denied a claim of entitlement to service connection for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated August 16, 2010, the Court remanded the case to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

On May 4, 2011, the Board referred the claim on appeal to the Veterans Health Administration (VHA) for expert medical opinion.  The report obtained, dated May 27, 2011, was provided to the Veteran and his counsel with an opportunity to present further argument in support of this claim.  The Veteran's representative provided further argument in June 2010.


FINDING OF FACT

The Veteran's PTSD was aggravated beyond the normal progress of the disorder as a result of a military sexual trauma (MST) event, which has been medically corroborated to behavioral changes following service.  The Veteran's diagnosed depression and major depressive disorder have also been medically linked to active service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

The Veteran claims that his PTSD was caused and/or aggravated by MST events during service.  With respect to these types of claims, the Court has noted that there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id.

The provisions of 38 C.F.R. § 3.304(f)(5) provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service medical records (SMRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for PTSD based upon MST events.  In September 2005, the Veteran submitted to VA an extensive PTSD questionnaire describing 16 separate MST events.  In this appeal, the Veteran has presented medical evidence which specifically links his PTSD to the following three MST events:

      1) In December 1965, the Veteran attended a party wherein three soldiers got him drunk and forcibly engaged in oral sex;

      2) Between March to August 1966, the Veteran was subject to molestation and attempted oral sex in the barracks at night by a fellow soldier; and

      3) Between March and April 1967, the Veteran was molested by a hospital orderly while he was under sedation.

The available medical records first reflect the Veteran's history of seeking VA psychiatric treatment in 1999, at which time he reported his history of childhood abuse and MST.  He stated that his PTSD symptoms were triggered by the Monica Lewinski scandal.

The Veteran has clearly reported a preservice history of oppressive verbal and sexual assaults occurring from ages 4 to 13, the details of which need not be reported for purposes of this decision.  See generally VA clinical records dated September 8, 1999, October 22, 1999, August 4, 2000, September 15, 2000, January 2004, May 24, 2004, June 3, 2004, June 16, 2004, and July 1, 2004.

The Veteran has also clearly reported a pre-service history of behavioral changes, such as having "dissociative episodes," suicidal ideations with attempts, and difficulty with interpersonal relations.  See generally VA clinical records dated September 9, 1999, June 4, 2004, June 7, 2004, and June 16, 2004; Vet Center treated records dated May 13, 2003 and September 13, 2004.

On the other hand, it is not alleged, or shown, that the Veteran's service records contain any direct evidence (e.g., police reports, psychiatric counseling, etc.) that the alleged MST event(s) occurred.  Thus, the corroboration for the alleged MST event(s) must be obtained by review of the alternate corroboration methods identified in 38 C.F.R. § 3.304(f)(5).

The Veteran has claimed a military job transfer due to poor performance.  However, service personnel records (SPRs) show that, after basic training, the Veteran had been first assigned as a "Clerk" in February 1966 for which he received excellent conduct and proficiency ratings.  He was then transferred to different companies as a "Clerk-Typist" between October 1966 and April 1967 having received excellent conduct and proficiency ratings.  Following his return to the continental United States in January 1968, he was assigned as a Senior Personnel Records Specialist receiving excellent conduct and proficiency ratings.  

Notably, a July 1968 military occupational specialty (MOS) evaluation data report (EPEECO Form 10) did reflect some low to very low proficiency scores.  In July 1968, the Veteran received notice from Portland State College of acceptance into its Business Administration Program.  At that time, the Veteran requested an early separation to "eliminate the loss of valuable time which would be incurred if I had to wait until the Winter Term to start my education."  His early separation request was granted.

Thus, the record contains questionable evidence of poor job performance during service.

With respect to stressor #3, a July 21, 2005 Vet Center record commented that "[the Veteran] still does not recall any details of being raped while in the hospital in Thailand and is unsure if that really happened."  Furthermore, the Veteran's allegation that this event occurred while being heavily sedated for treatment of otitis externa is not consistent with the available service treatment records (STRs) which, in the opinion of the Board, would have reasonably recorded this level of treatment had it actually occurred.  See generally Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

For these reasons, the Board determined that opinions from R.H., Ph.D (December 2006) as well as M.L.C., M.D., FACP (March 2011), which essentially diagnosed the Veteran with delayed onset PTSD due to MST only, held limited probative value as they were premised on a history of the Veteran having no evidence of preservice mental problems and having made a satisfactory adjustment prior to entering service.

Beyond this fact, there are some serious questions regarding the Veteran's reliability as an historian.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.). 

Based on this determination, the Board sought additional medical opinion from a VHA expert which was based upon an accurate review of the entire evidentiary record.  The VHA opinion, dated May 27, 2011, found that it is at least 50 percent likely that the Veteran demonstrated behavior changes shortly after service which could at least generally corroborate the reported MST events.  This conclusion was supported by reference to a February 2011 letter from the Veteran's spouse who personally observed behavior changes in the Veteran contemporaneous in time to his discharge from service.  In the opinion of the VHA examiner, the Veteran's spouse described symptomatology suggestive of sexual trauma, such as nightmares, feelings of detachment, startle response, avoidance activity and recurrent distressing dreams.

On this record, the Board has no reason to impeach the veracity of the spousal recollections.  Notably, as reflected above, the Veteran himself has reported the existence of some these symptoms prior to service.  Overall, the Board finds that reasonable doubt exists as to whether the Veteran's spouse is describing behavioral changes following service which differed from the Veteran's own report of pre-service behavior.  As such, the Board accepts the VHA examiner's factual conclusion that the spousal recollections of behavioral changes are corroborative of an MST event.

The VHA examiner further opined that it is at least 50 percent likely that the Veteran's current PTSD was aggravated beyond the normal progression of the disorder as a result of the MST, as opposed to the childhood sexual assault events.  This opinion was supported by reference to published literature which suggests a high likelihood of aggravation of preexisting PTSD from repeated exposure to additional trauma.  The Board finds no deficiencies in this analysis.

In sum, based on the May 2011 VHA opinion, the Board finds that the Veteran's PTSD was aggravated beyond the normal progress of the disorder as a result of an MST event, which has been medically corroborated to behavioral changes following service.

The Board further notes that, pursuant to the JMR, the claim on appeal was expanded to include all psychiatric diagnoses of record.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  The record reflects additional diagnoses such as depression and major depressive disorder.  An October 2006 opinion from a VA psychiatry nurse opined that the Veteran's PTSD symptoms as well as his depressive symptoms were related to his military service.  Accordingly, the Board also grants service connection for an acquired psychiatric disorder other than PTSD.

This decision does not suggest that all of the Veteran's problems are the result of his military service, as the record makes clear.  The nature and extent of the disability related to service and the disability associated with pre-service and post-service events is not before the Board at this time.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In this case, the Board is granting in full the benefit being sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


